 



EXHIBIT 10.1
Professional Veterinary Products, Ltd.
Supplemental Executive Retirement Plan
The Professional Veterinary Products, Ltd. Supplemental Executive Retirement
Plan (the “Plan”), as established, effective January 1, 2003, by Professional
Veterinary Products, Ltd. (the “Company”), to provide supplemental retirement
benefits to key employees of the Company, is hereby amended and restated
effective January 1, 2006.
Section 1. Definitions
The following terms shall have the meanings set forth below:
     1.1 “Actuarial Equivalent” means the equality in value of the aggregate
amount of benefit payments expected to be received under different forms or at
different times computed on the basis of the mortality assumptions of the 94 GAM
and an interest rate equal to eight percent (8%) per annum. The calculation of
any actuarial equivalent benefit amount required by the Plan shall be made under
the foregoing assumptions by the actuary appointed by the Committee, and such
calculation shall be final and conclusive.
     1.2 “Board” means the Board of Directors of the Company.
     1.3 “Change in Control” means any of the following:

  (a)   the acquisition whether by purchase, merger or other combination, of
either (a) more than fifty percent (50%) of the total fair market value of the
Company’s outstanding capital stock, without regard to class, or (b) voting
control of Company consisting of shares of the outstanding capital stock of the
Company representing more than fifty percent (50%) of the total voting power of
the Company’s outstanding capital stock, by any one person, entity or group
(within the meaning of Income Tax Regulation §1.409A-3(g)(5)(v)(B)); provided,
however, if any one person, entity or more than one person acting as a group is
considered to own more than fifty percent (50%) of the Company’s outstanding
capital stock, the acquisition of additional capital stock by the same person or
persons shall not be considered a Change in Control of the Company; or     (b)  
the sale or transfer within a twelve month period of the assets of the Company
having a total gross fair market value of not less than eighty percent (80%) of
the total gross fair market value of all of the assets of the Company (as
determined without regard to any liabilities associated with such assets) to any
person, entity or group (within the

 



--------------------------------------------------------------------------------



 



meaning of Income Tax Regulation § 1.409A-3(g)(5)(vii)(C)); provided, however, a
sale or transfer described in this Section 1.3(b) shall not be deemed to occur
with respect to any transfer or other disposition of the assets of the Company
to (i) a shareholder of the Company in exchange for or with respect to the
shareholder’s capital stock in the Company, (ii) an entity, fifty percent (50%)
or more of the total value or voting power of which is owned, directly or
indirectly, by the Company or an entity affiliated with the Company, (iii) any
person, or more than one person acting as a group, that owns, directly or
indirectly, fifty percent (50%) or more of the total value of voting power of
the outstanding capital stock of the Company; or (iv) an entity, at least fifty
percent (50%) of the total value or voting power of which is owned, directly or
indirectly, by a person described in the preceding clause (iii).
     1.4 “Committee” means the Executive Committee of the Board.
     1.5 “Monthly Benefit” means a benefit payable each month to a Participant
or the Participant’s designated beneficiary as determined under the provisions
of this Plan.
     1.6 “Monthly Pay” means the monthly average of the Participant’s base
salary that is paid by the Company for the final consecutive 36-month period of
employment with the Company. Bonuses or incentive compensation, fringe benefits,
deferred compensation, welfare plan benefits and noncash remuneration shall not
be considered as part of the Participant’s base salary for this purpose. Any
salary reduction contributions by the Participant to a Section 401(k) plan or
Section 125 plan maintained by the Company shall be included in the
Participant’s base salary.
     1.7 “Normal Retirement Date” means the Social Security Full Retirement Age.
     1.8 “Participant” means a highly compensated or management employee
designated by the Board as being eligible to participate in the Plan.
     1.9 “Permanent Disability” or “Permanently Disabled” shall be any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, and as further defined in the Company’s Long-Term Disability Plan. In
the event the Company should discontinue or no longer maintain a Long-Term
Disability Plan, Permanent Disability shall be deemed to mean a total disability
that would entitle the Participant to receive disability benefits under the
federal Social Security Act.

2



--------------------------------------------------------------------------------



 



     1.10 “Plan” means this Supplemental Executive Retirement Plan as amended
from time to time.
     1.11 “Plan Year” means the calendar year.
     1.12 “Years of Service” means the 12-consecutive month period commencing on
the Participant’s employment commencement date with the Company and each
12-month anniversary thereof in which the Participant remains in continuous
service as an employee of the Company. Continuous service as an employee of the
Company shall not be considered interrupted in the case of sick leave, military
leave or any other leave of absence approved by the Board provided such leave
does not exceed ninety (90) days unless employment upon the expiration of such
leave is guaranteed by contract or statute.
Section 2. Participation
The Board of Directors shall designate from time to time the key employees who
shall be added as Participants in this Plan. Participation of a designated key
employee shall be effective on the January 1 or other date determined by the
Board of Directors following such designation.
Section 3. Administration
The Committee shall administer the Plan and shall have all discretionary
authority as may be necessary or appropriate to administer the Plan.
     3.1 Actions of Committee. The Committee shall act by a majority of its
members at the time in office, and such action may be taken either by a vote at
a meeting or in writing without a meeting. The Committee shall authorize any one
or more of its members to execute any document or documents on behalf of the
Committee. The Committee, by written instrument signed by it, may designate
other persons to carry out any of its duties and responsibilities. However, the
duties and responsibilities of such position shall be carried out only by
appropriate officers and employees of the Company.
     3.2 Authority of Committee. The Committee shall exercise such discretionary
authority and responsibility as it deems appropriate in order to administer the
Plan and to comply with the Internal Revenue Code and other applicable laws,
including any documents and notifications required to be given to Participants
and beneficiaries.

  (a)   The Committee shall, in carrying out the Committee’s administration
hereunder, have absolute discretion, and any decision by the Committee shall be
final and bind all parties

3



--------------------------------------------------------------------------------



 



to the Plan. The Committee’s discretionary duties and powers shall include, but
not be limited to the following:

  i.   To construe and interpret the Plan, decide all questions of eligibility
and determine the amount, manner and time of payment of any benefits hereunder;
    ii.   To prescribe procedures to be followed by Participants or
beneficiaries filing applications for benefits and to establish claims
procedures for the Plan;     iii.   To prepare and distribute information
explaining the Plan;     iv.   To receive from the Participants such information
as shall be necessary for the proper administration of the Plan;     v.   To
receive, review and keep on file (as it deems convenient or proper) reports of
the financial condition, and of the receipts and disbursements; and     vi.   To
appoint advisors, claims administrators and legal counsel, to render advice with
regard to any responsibility of the Committee under the Plan or to assist in the
administration of the Plan.

     3.3 Adoption of Rules. The Committee may adopt such rules as it deems
necessary, desirable or appropriate in the administration of the Plan, including
the establishment and administration of the Plan’s claims procedures.
Section 4. Benefits
     4.1 Retirement Benefit. For all Participants other than Dr. Lionel Reilly,
upon retirement with the Company upon reaching the Normal Retirement Date, a
Participant shall receive a Monthly Benefit commencing on the first day of the
month following Participant’s Normal Retirement Date and payable for life, with
a period of 10 years certain, equal to 35% of the Participant’s Monthly Pay. For
Dr. Reilly, upon retirement with the Company upon reaching the Normal Retirement
Date, Dr. Reilly shall receive a Monthly Benefit commencing on the first day of
the month following Dr. Reilly’s Normal Retirement Date and payable for life,
with a period of 15 years certain, equal to 60% of his Monthly Pay If
Participant decides to defer his/her retirement until after the Normal
Retirement Date: a) the provisions of Section 4.3 herein shall apply and b) the
period of 10 years certain (15 years certain in the case of Dr. Reilly) shall be
reduced by the number of years which Participant works after Normal Retirement
Date. Thus,

4



--------------------------------------------------------------------------------



 



for example purposes only, if a Participant other than Dr. Reilly works 4 years
after the Normal Retirement Date, the Monthly Benefit calculated according to
Section 4.3 shall commence on the first day of the month following Participant’s
actual retirement date and payable for life , with a period of 6 years certain.
If the Participant has less than 10 Years of Service at the Normal Retirement
Date, the Monthly Benefit will be reduced by 10% for each Year of Service less
than 10.
     4.2 Termination Prior to Normal Retirement Date. A Participant who
terminates employment with the Company at age 55 or later with at least 15 Years
of Service, but prior to the Normal Retirement Date, shall receive an Early
Retirement Benefit. The Early Retirement Benefit shall be a Monthly Benefit
commencing on the first day of the month following the termination of employment
and payable for life, with a period of 10 years certain, equal to 35% of the
Participant’s Monthly Pay multiplied by a fraction, the numerator of which shall
be the actual Years of Service (including fractional years) with the Company and
denominator of which shall be the number of Years of Service (including
fractional years) that the Participant would have completed had he remained in
continuous employment through the Participant’s Normal Retirement Date;
provided, however, if the Participant was serving as the Chief Executive Officer
of the Company (the “CEO”) on January 1, 2006, the Early Retirement Benefit of
the CEO shall be a Monthly Benefit payable for life, with a period of 15 years
certain, equal to 60% of the Participant’s Monthly Pay multiplied by a fraction,
the numerator of which shall be the actual Years of Service (including
fractional years) with the Company and denominator of which shall be the number
of Years of Service (including fractional years) that the CEO would have
completed had he remained in continuous employment through his Normal Retirement
Date. The Monthly Benefit payable as the Early Retirement Benefit will be
further reduced to reflect the early payment of the benefit prior to the Normal
Retirement Date so that the monthly payment is the Actuarial Equivalent of the
monthly payment that would be paid at the Participant’s Normal Retirement Date.
Except as provided in Sections 4.4 or 4.5, a Participant who terminates
employment with the Company before attaining age 55 and completing 15 Years of
Service shall not be entitled to any benefits under this Plan.
     4.3 Termination After Normal Retirement Date. In the event a Participant
retires after the Normal Retirement Date, the Participant’s Monthly Benefit
shall be actuarially increased to the Actuarial Equivalent of the Monthly
Benefit commencing on the Participant’s Normal Retirement Date.
     4.4 Disability Benefits. A Participant who becomes Permanently Disabled
prior to termination of employment and has at least 5 Years of Service with the
Company (“Disabled Participant”), shall receive a Monthly Benefit commencing on
the first day of the month following the Participant’s Normal Retirement Date
and payable for life, with a period of 10 years certain, equal to 35% of the
Participant’s Monthly Pay, as determined on the date of the

5



--------------------------------------------------------------------------------



 



Participant’s Permanent Disability, multiplied by a fraction, the numerator of
which shall be the Participant’s actual Years of Service (including fractional
years) with the Company at the date of the Permanent Disability and the
denominator of which shall be the number of Years of Service (including
fractional years) that the Participant would have completed had he remained in
continuous employment with the Company through the Participant’s Normal
Retirement Date; provided, however, if the Disabled Participant was serving as
the Chief Executive Officer of the Company (the “CEO”) on January 1, 2006, the
disability benefit for the CEO shall be a Monthly Benefit commencing on the
first day of the month following the CEO’s Normal Retirement Date and payable
for life, with a period of 15 years certain, equal to 60% of the CEO’s Monthly
Pay, as determined on the date of the CEO’s Permanent Disability, multiplied by
a fraction, the numerator of which shall be the CEO’s actual Years of Service
(including fractional years) with the Company at the date of the Permanent
Disability and the denominator of which shall be the number of Years of Service
(including fractional years) that the CEO would have completed had he remained
in continuous employment with the Company through the CEO’s Normal Retirement
Date. If a Participant decides to defer his/her retirement until after the
Normal Retirement Date and becomes Permanently Disabled after the Normal
Retirement Date, the Monthly Benefit shall begin the first day of the month
following the date Participant was declared to be Permanently Disabled, and the
period of 10 years certain (15 years certain in the case of the CEO) shall be
reduced by the number of years which Participant worked beyond the Normal
Retirement Date until he/she became Permanently Disabled. Thus, for example
purposes only, if Participant other than the CEO becomes Permanently Disabled
while fully employed 3 years after his Normal Retirement Date, he shall receive
a Monthly Benefit beginning the first day of the month following the date he was
declared to be Permanently Disabled and payable for life, with a period of
7 years certain.
     4.5 Benefit Following a Change In Control. If a Participant’s employment
with the Company is terminated, voluntarily or involuntarily, (for reasons other
than death, Permanent Disability, or normal or early retirement) within 3 years
following a Change in Control, the Company shall pay to the Participant in a
single lump-sum payment within 75 days of such termination, an amount equal to
the Actuarial Equivalent value of the Monthly Benefit that would have been paid
at the Participant’s Normal Retirement Date, using the Participant’s Monthly Pay
at the time of termination, multiplied by a fraction, the numerator of which
shall be the actual Years of Service (including fractional years) with the
Company and the denominator of which shall be the number of Years of Service
(including fractional years) that the Participant would have completed had he
remained in continuous employment with the Company through the Participant’s
Normal Retirement Date.

6



--------------------------------------------------------------------------------



 



     4.6 Survivor Benefit.

  (a)   In the event a Participant dies while receiving benefits under the Plan
and prior to receiving 120 monthly payments (180 monthly payments in the case of
Dr. Reilly), the Monthly Benefit shall be continued to the Participant’s named
beneficiary for the balance of the 120 months (180 months in the case of
Dr. Reilly) remaining to be paid at the time of the Participant’s death.     (b)
  If a Participant dies while employed by the Company and prior to the
commencement of the payment of benefits under the Plan, the Participant’s named
beneficiary shall receive a Monthly Benefit equal to 35% of the Participant’s
Monthly Pay; provided, however, if the deceased Participant was the Chief
Executive Officer of the Company on January 1, 2006, the Monthly Benefit payable
to such Participant’s named beneficiary shall be equal to 60% of the
Participant’s Monthly Pay. The Monthly Benefit shall commence within 75 days of
the Participant’s death and be payable for 120 months (180 months in the case of
Dr. Reilly).     (c)   The Participant may designate a beneficiary or
beneficiaries to receive any benefits payable under this Plan after the death of
the Participant. Such designation, to be effective, shall be in writing, signed
by the Participant and delivered to the Committee before the Participant’s
death. If a Participant fails to name a beneficiary, or if all named
beneficiaries predecease the Participant, then the Participant’s named
beneficiary shall be deemed to be the person or persons surviving Participant in
the first of the following classes in which there is a survivor, share and share
alike:

  (i)   The surviving spouse;     (ii)   The Participant’s children, except that
if any of the children         predecease the Participant but leave issue
surviving, then such issue shall take by right of representation the share their
parent would have taken if living;     (iii)   The personal representative
(executor or administrator) of Participant’s estate.

7



--------------------------------------------------------------------------------



 



  (d)   If the Participant’s beneficiary should die after the Participant but
before the complete distribution of the death benefit that such beneficiary is
entitled pursuant to the Plan, the balance of such benefit shall be paid to any
contingent beneficiary designated by the Participant in the beneficiary
designation on file with the Committee or, in the absence of the designation of
a contingent beneficiary, to the estate of the primary beneficiary.

     4.7 Payment of Benefits. Except as provided in Section 4.5, payment of
benefits shall be in equal monthly installments commencing on the first day of
the month following the date of payment specified by the Plan. If a Participant
does not satisfy the conditions of this Section 4, no benefit shall be payable
on the Participant’s account.
     4.8 Tax Withholding. The benefit payments under this Plan shall be subject
to all tax payment and withholding requirements of federal, state and local
laws, and the Company shall withhold from any benefit payment and remit to the
proper governmental agency, all income, FICA or other taxes that are required to
be withheld.
Section 5. Funding
This Plan shall be unfunded, except as specifically provided herein. The
Participants in this Plan shall be no more than general, unsecured creditors of
the Company with regard to the benefits payable pursuant to this Plan. The
Company may establish a trust to provide the benefits under this Plan. Such
trust shall be subject to all of the provisions of this Plan and shall be the
property of the Company, until distributed, and subject to the Company’s
general, unsecured creditors and judgment creditors. Such trust shall not be
deemed to be collateral security for fulfilling any obligation of the Company to
the Participants. The Company may also purchase insurance to fund the benefits
provided by the Plan. Such insurance shall be held by and be an asset of the
Company (or a trust described herein) and the Participant shall have no rights
with respect to such insurance.
Section 6. Claims Procedure
A Participant or Beneficiary who has not received benefits under the Plan that
such claimant believes should be paid shall make a claim for such benefits in
accordance with the procedures of this Section. Upon receipt of a claim, the
Committee shall respond within ninety (90) days after receiving the claim. The
Committee may extend the reply period for an additional ninety (90) days for
reasonable cause.

8



--------------------------------------------------------------------------------



 



Any Participant or Beneficiary whose claim for benefits under the Plan has been
denied by the Committee shall receive a written notice setting forth the
specific reasons for such denial, a specific reference to Plan provisions on
which such denial is based, a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary, an explanation of the Plan’s
claims review procedure and the time limits applicable to such procedure, and a
statement of the claimant’s right to bring a civil action under Section 502(a)
of the Employee Retirement Income Security Act of 1974 (‘ERISA’). Thereafter,
upon the filing of a written request by such person no later than sixty
(60) days after receipt of the written notification of denial, any decision
resulting in a denial of a claim may be appealed to the Committee for a full
review. In conjunction with the appeal, a claimant or his duly authorized
representative may review pertinent documents and may submit written comments,
documents, records and other information relating to the claimant’s claim. The
Committee will also provide to the claimant, upon request and free of charge,
reasonable access to, and copies of all documents, records and other information
relevant (as defined in applicable ERISA regulations) to the claim for benefits.
A decision shall be made by the Committee not later than sixty (60) days after
the Plan’s receipt of a request for review unless the Committee notifies the
claimant, in writing, of special circumstances requiring an additional amount of
time for making the decision, but not to exceed sixty (60) additional days. The
notice of any extension shall set forth the special circumstances and the date
by which the Committee expects to render its decision. The decision by the
Committee on review shall be in writing and shall include specific reasons for
the decision, written in a manner calculated to be understood by the claimant,
and specific references to the pertinent Plan provisions on which the decision
is based. The decision shall also include a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claimant’s claims for benefits and a
statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA.
Section 7. Miscellaneous
     7.1 Nonalienation of Benefits. No benefit payable under this Plan shall be
subject at any time and in any manner, to alienation, sale, transfer,
assignment, pledge or encumbrance of any kind. No benefit provided by this Plan
shall, prior to actual payment, be subject to seizure or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, nor be transferable by operation of law in the
event of the Participant’s or any other person’s bankruptcy or insolvency.
     7.2 Amendment and Termination. The Board of the Company may at any time
amend the Plan in whole or in part; provided, however, that no

9



--------------------------------------------------------------------------------



 



amendment shall adversely affect the right of a Participant or a Participant’s
named beneficiary to a Monthly Benefit to which a Participant was or would have
been entitled if the Participant’s employment was terminated immediately prior
to the Plan amendment or termination; provided, further, that no amendment shall
change or accelerate the payment date(s) for a Monthly Benefit except as may be
permitted under Section 409A of the Internal Revenue Code. The Plan may be
amended at any time as may be necessary or appropriate to comply with the
applicable requirements of Section 409A of the Internal Revenue Code to assure
that the Plan Benefit is not includable in any of the Participant’s gross income
before being paid pursuant to the Plan or otherwise subject to additional taxes
and interest penalties under Section 409A of the Internal Revenue Code.
     The Board of the Company may at any time terminate the Plan if, in its
judgment, the continuance of the Plan, the tax, accounting, or other effects
thereof, or potential payments thereunder would not be in the best interests of
the Company. The Board of the Company may also terminate the Plan upon the
occurrence of an event which permits a termination of the Plan under
Section 409A of the Internal Revenue Code and the regulations and other guidance
issued thereunder, provided all conditions under said Section 409A and the
regulations for such termination are satisfied and, upon any such termination,
all Participants under the Plan shall be paid the Actuarial Equivalent value of
the Monthly Benefit that would have been paid at the Participants’ Normal
Retirement Date in a lump sum payment within such period of time as may be
required under Section 409A of the Internal Revenue Code and the regulations
thereto.
     7.3 Not a Contract of Employment. The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between the Company
and any Participant, and nothing in this Plan shall be deemed to give a
Participant the right to be retained in the service of the Company or to
interfere with the right of the Company to discipline or discharge the
Participant at any time.
     7.4 Participation in Other Plans. Nothing contained in this Plan shall be
construed to alter, abridge, or in any manner affect the rights and privileges
of a Participant to participate in and be covered by any other retirement or
welfare benefit plan which the Company now or hereafter sponsors: provided,
however, in no event shall any amounts deferred under the Plan be considered as
compensation for purposes of determining benefits under the Company’s other
employee benefit plans unless the terms of such Plan expressly include such
deferrals or benefits as compensation.
     7.5 Incompetent Payee. In the event that it shall be found upon evidence
satisfactory to the Committee that any Participant or beneficiary to whom a
benefit is payable under this Plan is unable to care for his or her affairs
because of illness or accident, any payment due (unless prior claim therefor
shall have been made by a duly authorized guardian or other legal
representative)

10



--------------------------------------------------------------------------------



 



may be paid, upon appropriate indemnification of the Company and the Committee,
to the spouse or other person deemed by the Committee to have incurred expense
for such Participant or beneficiary. Any such payment shall be a payment for the
account of the Participant or beneficiary and shall be a complete discharge of
any liability of the Company therefor.
     7.6 Applicable Law. The Plan and all rights hereunder shall be governed by
the laws of Nebraska.

11